DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-42 are pending in this office action
Claims 33-40 have been withdrawn
Claims 21, 26, 27 and 30-32 have been amended
Claims 41 and 42 have been added

Response to Arguments
Applicant's arguments filed in the amendment filed 8/5/2022 have been fully considered but they are not persuasive. The reason set forth below.
Applicant Argues:
On pages 9-10 of the remark Applicant argues Pan and Fiorina do not teach the amended claims.
In Response, the Examiner respectfully disagrees. See rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 27, 41 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 38 of copending Application No. 16/929,782 and in view of Fiorina (US 2020/0280872 A1). See Table below.
Current Application 16/992,971
CoPending Application 16/929,782
Claim 21 A method comprising: 


receiving, by an access network element, at least one piece of quality of service (QoS) information of a service from a session management function network element; 
determining, by the access network element, target QoS information for the service from the at least one piece of QoS information of the service; 



 sending, by the access network element, information about the target QoS information to the session management function network element or a terminal device.
Claim 13: A method, comprising: 

receiving, by an access network apparatus, at least two quality of service (QoS) targets of a QoS flow  from a session management function network element; 

in response to determining a first QoS target of the QoS flow cannot be met, determining, by the access network apparatus, a second QoS target of the QoS flow based on the at least two QoS targets, wherein the second QoS target can be met by the access network apparatus; and 

sending, by the access network apparatus, first indication information and the second QoS target to the session management function  network element, wherein the first indication information indicates that the first QoS target cannot be met.
Claim 27 An apparatus, comprising at least one processor coupled with a memory, wherein the at least one processor is configured to execute instructions stored in the memory, to cause the apparatus to perform following operations: 

receiving at least one piece of quality of service (QoS) information of a service from a session management function network element; 

determining target QoS information for the service from the at least one piece of QoS information of the service; 



sending information about the target QoS information to the session management function network element or a terminal device.
Claim 38. An access network apparatus, comprising: a processor; and a non-transitory memory, wherein the processor is configured to execute at least one instruction stored in the non-transitory memory to: 

receive at least two quality of service (QoS) targets of a QoS flow from a session management function network element; 

in response to determining a first QoS target of the QoS flow cannot be met, determine a second QoS target of the QoS flow based on the at least two QoS targets, wherein the second QoS target can be met by the access network apparatus; and 

HW 85679645US07Page 4 of 10send first indication information and the second QoS target to the session management function network element, wherein the first indication information indicates that the first QoS target cannot be met.
Claim 41
Claim 38
Claim 42
Claim 13


This is a provisional nonstatutory double patenting rejection.

CoPending Application 16/929,782 does not explicitly disclose selecting, by the access network element, target QoS information for the service from the at least one piece of QoS information of the service, wherein the target QoS information is satisfiable by the access network element.
	Fiorina teaches selecting, by the access network element, target QoS information for the service from the at least one piece of QoS information of the service, wherein the target QoS information is satisfiable by the access network element (Fiorina: Fig. 17:1745; [0140]-[00152], network node selects a modified QoS that it can fulfill).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of CoPending Application 16/929,782 by selecting, by the access network element, target QoS information for the service from the at least one piece of QoS information of the service, wherein the target QoS information is satisfiable by the access network element as disclosed by Fiorina to provide a system for monitoring QoS Flow in a 5G system (Fiorina: Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-32, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2019/0029057 A1) in view of Fiorani et al (US 2020/0280872 A1).

Regarding claim 21, Pan teaches a method comprising: 
receiving, by an access network element, at least one piece of quality of service (QoS) information of a service from a session management function network element (Pan: [0100], [0387], RAN gNB receives QoS information from SMF). 
Pan does not explicitly disclose selecting, by the access network element, target QoS information for the service from the at least one piece of QoS information of the service, wherein the target QoS information is satisfiable by the access network element; allocating, by the access network element, a resource for the service based on the target QoS information and sending, by the access network element, information about the target QoS information to the session management function network element or a terminal device.
Fiorina teaches electing, by the access network element, target QoS information for the service from the at least one piece of QoS information of the service, wherein the target QoS information is satisfiable by the access network element (Fiorina: Fig. 17:1745; [0140]-[00152], network node selects a modified QoS that it can fulfill);
allocating, by the access network element, a resource for the service based on the target QoS information (Fiorina: Fig. 17: 1720, [0139] determining resource); and 
sending, by the access network element, information about the target QoS information to the session management function network element or a terminal device (Fiorina: Fig. 17:1752; [0141], sending the modified QoS/target Qos to the network element (SMF)).  
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Pan by selecting, by the access network element, target QoS information for the service from the at least one piece of QoS information of the service, wherein the target QoS information is satisfiable by the access network element; allocating, by the access network element, a resource for the service based on the target QoS information and sending, by the access network element, information about the target QoS information to the session management function network element or a terminal device as disclosed by Fiorina to provide a system for monitoring QoS Flow in a 5G system (Fiorina: Abstract).

Regarding claim 27, Pan teaches an apparatus (Pan: [0100], [0387], RAN gNB), comprising at least one processor coupled with a memory, wherein the at least one processor is configured to execute instructions stored in the memory, to cause the apparatus to perform following operations: 
receiving at least one piece of quality of service (QoS) information of a service from a session management function network element (Pan: [0100], [0387], RAN gNB receives QoS information from SMF).
 
Pan does not explicitly disclose selecting, by the access network element, target QoS information for the service from the at least one piece of QoS information of the service, wherein the target QoS information is satisfiable by the access network element; allocating, by the access network element, a resource for the service based on the target QoS information and sending, by the access network element, information about the target QoS information to the session management function network element or a terminal device.
Fiorina teaches electing, by the access network element, target QoS information for the service from the at least one piece of QoS information of the service, wherein the target QoS information is satisfiable by the access network element (Fiorina: Fig. 17:1745; [0140]-[00152], network node selects a modified QoS that it can fulfill);
allocating, by the access network element, a resource for the service based on the target QoS information (Fiorina: Fig. 17: 1720, [0139] determining resource); and 
sending, by the access network element, information about the target QoS information to the session management function network element or a terminal device (Fiorina: Fig. 17:1752; [0141], sending the modified QoS/target Qos to the network element (SMF)).  
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Pan by selecting, by the access network element, target QoS information for the service from the at least one piece of QoS information of the service, wherein the target QoS information is satisfiable by the access network element; allocating, by the access network element, a resource for the service based on the target QoS information and sending, by the access network element, information about the target QoS information to the session management function network element or a terminal device as disclosed by Fiorina to provide a system for monitoring QoS Flow in a 5G system (Fiorina: Abstract).

Regarding claims 22 and 28, Pan in view of Fiorina teaches wherein the at least one piece of QoS information of the service comprises one or more of following: a QoS parameter type, a QoS parameter requirement, or access network element information (Pan: [0100], [0387], QoS parameters).  

Regarding claims 23 and 29, Pan in view of Fiorina teaches wherein the QoS parameter requirement comprises one or more of following: a time information requirement, a location information requirement, a guaranteed flow bit rate (GFBR) requirement, a maximum flow bit rate (MFBR) requirement, an average time window size requirement, a value requirement of at least one data type, a jitter buffer size requirement, a TCP congestion window size requirement, a TCP receive window size requirement, a buffer size requirement, or a radio access type requirement (Pan: [0086]-[0088]).  

Regarding claims 24 and 30, Pan in view of Fiorina teaches wherein selecting, by the access network element, the target QoS information for the service from the at least one piece of QoS information of the service comprises: determining, by the access network element, that the access network element meets a QoS parameter requirement in the target QoS information  (Fiorina: Fig. 17:1745; [0140]-[00152], network node selects a modified QoS that it can fulfill).
  
Regarding claims 25 and 31, Pan in view of Fiorina teaches determining, by the access network element, that the access network element no longer meets the QoS parameter requirement in the target QoS information; and re-determining, by the access network element, the target QoS information for the service from the at least one piece of QoS information of the service to obtain re-determined target QoS information (Fiorina: Fig. 17; [0021], [0057], [0065], determining QoS can no longer be satisfied and determining new QoS).
 
Regarding claims 26 and 32, Pan in view of Fiorina teaches sending, by the access network element, information about the re-determined target QoS information to the session management function network element or the terminal device (Fiorina: Fig. 17:1752).

Regarding claim 41, Pan teaches a communication system, comprising: an access network element, configured to receive at least one piece of quality of service (QoS) information of a service from a session management function network element (Pan: [0100], [0387], RAN gNB receives QoS information from SMF). 
Pan does not explicitly disclose but Fiorina teaches select target QoS information for the service from the at least one piece of QoS information of the service, wherein the target QoS information is satisfiable by the access network element (Fiorina: Fig. 17:1745; [0140]-[00152], network node selects a modified QoS that it can fulfill); allocate a resource for the service based on the target QoS information (Fiorina: Fig. 17: 1720, [0139] determining resource); and send information about the target QoS information to the session management function network element or a terminal device; and the session management function network element, configured to send the at least one piece QoS information of the service to the access network element, and receive the information about the target QoS information from the access network element (Fiorina: Fig. 17:1752; [0141], sending the modified QoS/target Qos to the network element (SMF)).  
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Pan to select, select target QoS information for the service from the at least one piece of QoS information of the service, wherein the target QoS information is satisfiable by the access network element; allocate a resource for the service based on the target QoS information and send information about the target QoS information to the session management function network element or a terminal device; and the session management function network element, configured to send the at least one piece QoS information of the service to the access network element, and receive the information about the target QoS information from the access network element as disclosed by Fiorina to provide a system for monitoring QoS Flow in a 5G system (Fiorina: Abstract).

Regarding claim 42, Pan teaches a method comprising: sending, by a session management function network element, at least one piece of quality of service (QoS) information of a service to an access network element; receiving, by the access network element, the at least one piece of QoS information of the service from the session management function network element (Pan: [0100], [0387], RAN gNB receives QoS information from SMF). 
Pan does not explicitly disclose but Fiorina teaches select target QoS information for the service from the at least one piece of QoS information of the service, wherein the target QoS information is satisfiable by the access network element (Fiorina: Fig. 17:1745; [0140]-[00152], network node selects a modified QoS that it can fulfill); allocate a resource for the service based on the target QoS information (Fiorina: Fig. 17: 1720, [0139] determining resource); and send information about the target QoS information to the session management function network element or a terminal device; and the session management function network element, configured to send the at least one piece QoS information of the service to the access network element, and receive the information about the target QoS information from the access network element (Fiorina: Fig. 17:1752; [0141], sending the modified QoS/target Qos to the network element (SMF)).  
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Pan to select, select target QoS information for the service from the at least one piece of QoS information of the service, wherein the target QoS information is satisfiable by the access network element; allocate a resource for the service based on the target QoS information and send information about the target QoS information to the session management function network element or a terminal device; and the session management function network element, configured to send the at least one piece QoS information of the service to the access network element, and receive the information about the target QoS information from the access network element as disclosed by Fiorina to provide a system for monitoring QoS Flow in a 5G system (Fiorina: Abstract).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478